[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 23, 2008
                               No. 07-15889                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-00010-CR-01-WCO-2

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

RANDALL LANE SCOTT,
a.k.a. Alien,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                (July 23, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     This is Randall Scott’s appeal of his 300-month prison sentence imposed
after he pleaded guilty to conspiring to distribute methamphetamine in violation of

21 U.S.C. §§ 846, 841(b)(1)(A)(viii), manufacturing methamphetamine in

violation of 21 U.S.C. § 856(a)(1) and 18 U.S.C. § 2, and possessing materials

used to manufacture methamphetamine in violation of 21 U.S.C. § 843(a)(6).

                                          I.

      Scott first contends that the district court’s finding that he was a leader and

organizer of the conspiracy is clearly erroneous. On the basis of that finding, the

district court applied a four-level enhancement under United States Sentencing

Guidelines § 3B1.1(a) (Nov. 2002).

      “A district court’s enhancement of a defendant’s offense level based on his

role as an organizer or leader is a finding of fact reviewed for clear error.” United

States v. Rendon, 354 F.3d 1320, 1331 (11th Cir. 2003). The government has the

burden of proving by a preponderance of the evidence the existence of the

aggravating role. United States v. Yeager, 331 F.3d 1216, 1226 (11th Cir. 2002).

A defendant’s base offense level is increased by four levels if “the defendant was

an organizer or leader of a criminal activity that involved five or more participants

or was otherwise extensive.” U.S.S.G. § 3B1.1(a).

      Factors a court should consider in determining if the leadership/organizer

enhancement applies are the: (1) exercise of decision-making authority; (2) nature



                                           2
of participation in the commission of the offense; (3) recruitment of accomplices;

(4) claimed right to a larger share of the fruits of the crime; (5) degree of

participation in planning or organizing the offense; (6) nature and scope of the

illegal activity; and (7) degree of control and authority exercised over others.

Rendon, 354 F.3d at 1331–32.

       While “[t]he defendant does not have to be the sole leader or kingpin of the

conspiracy in order to be considered an organizer or leader within the meaning of

the Guidelines,” United States v. Vallejo, 297 F.3d 1154, 1169 (11th Cir. 2002)

(citation omitted), a defendant’s status as a middleman or distributor is insufficient

to support a leadership role enhancement, United States v.Yates, 990 F.2d 1179,

1182 (11th Cir. 1993). The government must establish that the defendant

exercised “authority in the organization that perpetrates the criminal conduct, the

exertion of control, or leadership.” United States v. Alred, 144 F.3d 1405, 1422

(11th Cir. 1998).

        Scott does not challenge the finding that there were five or more

participants the conspiracy. Instead, he argues that he was an equal participant

with his co-conspirators and that he was not a leader or organizer. We disagree.

The record shows that Scott: (1) taught two of his co-conspirators how to

manufacture methamphetamine; (2) paid the rent for property used as a



                                            3
methamphetamine lab in Canton, Georgia; and (3) recruited accomplices to supply

the materials necessary to manufacture methamphetamine. On the basis of those

facts, it was not clearly erroneous for the district court to find that Scott was a

leader or organizer of the methamphetamine conspiracy. The district court

therefore did not clearly err in applying a leadership role enhancement.

                                           II.

      Scott next contends that his 300-month prison sentence is unreasonable on

the ground that it is effectively a life sentence, given his age and medical condition.

We review the sentence imposed by the district court for reasonableness. United

States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005). Under this standard, we

review the district court’s sentencing decision only for an abuse of discretion.

Gall v. United States, 552 U.S. ___, 128 S. Ct. 586, 597 (2007). “The sentencing

judge should set forth enough to satisfy the appellate court that he has considered

the parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Rita v. United States, 551 U.S. ___, 127 S. Ct. 2456,

2468 (2007). Reasonableness review is “deferential,” there are a “range of

reasonable sentences from which the district court may choose,” and “the party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in light of both [the] record and the factors in section 3553(a).”



                                            4
Talley, 431 F.3d at 788.

      The § 3553(a) factors include: (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the

public; (5) the need to provide the defendant with needed educational or vocational

training or medical care; (6) the kinds of sentences available; (7) the Sentencing

Guidelines range; (8) pertinent policy statements of the Sentencing Commission;

(9) the need to avoid unwanted sentencing disparities; and (10) the need to provide

restitution to victims. Id. at 786 (citing 18 U.S.C. § 3553(a)). “The weight to be

accorded any given § 3553 (a) factor is a matter committed to the sound discretion

of the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      There is no dispute that the district court imposed a procedurally reasonable

sentence. We conclude that Scott’s sentence is also substantively reasonable. The

district court considered the § 3553(a) factors and the parties’ arguments and

imposed a sentence below the advisory guideline range of 360 months to life

imprisonment. The court recognized the severity of Scott’s crimes and noted the

effect of methamphetamine on society. The court also, however, expressed its

reluctance to impose a life sentence in a case that was not a “major trafficking



                                           5
case[].” That reluctance was borne out in the court’s decision to impose a sentence

below the guidelines range. The fact that Scott will be in his seventies at the

conclusion of his sentence does not make the district court’s sentence

unreasonable. Finally, the sentence imposed is far below the statutory maximum

for each of the crimes for which he was convicted, which is a strong indicator of

reasonableness. See United States v. Valnor, 451 F.3d 744, 752 (11 th Cir. 2006)

(noting that a sentence significantly lower than the statutory maximum is a sign of

reasonableness). Scott has not shown that his sentence was unreasonable.

      AFFIRMED.




                                          6